Citation Nr: 1111275	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 18, 2006, for the grant of a total disability rating based on individual unemployability (TDIU), to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a TDIU with an effective of April 18, 2006.  He seeks an earlier effective date and asserted that there was CUE in a July 1945 rating decision that did not award him a TDIU.

In a decision issued in April 2010, the Board noted that the Veteran's CUE claim was inextricably intertwined with his earlier effective date claim, and deferred consideration of the earlier effective date claim until the CUE claim was adjudicated by the RO in the first instance.  The Board remanded the claim so that this could be accomplished.  

As the Veteran's representative has pointed out, the RO has failed to adjudicate the CUE claim.  The November 2010 supplemental statement of the case (SSOC) only addresses the issue of an earlier effective date.  The United States Court of Veterans Claims has held that compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be remanded for compliance with the Board's remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AMC must adjudicate the claim of CUE with regard to the July 1945 rating decision.  If the benefit sought on appeal is not granted, the AMC should issue an SSOC and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



